Citation Nr: 9910503	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-36 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for idiopathic anaphylaxis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel




INTRODUCTION

The veteran had active military service from June 25, 1982 to 
May 17, 1994.  

This appeal arose from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO).  The RO granted entitlement to service 
connection for idiopathic anaphylaxis and assigned a 
noncompensable evaluation, effective May 18, 1994.  

In June 1995 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for idiopathic 
anaphylaxis.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDING OF FACT

Since separation from service the veteran's idiopathic 
anaphylaxis has been productive of widespread skin lesions 
with constant itching.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
idiopathic anaphylaxis have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.21, 4.118, 
Diagnostic Code 7806 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show the veteran was treated on 
an emergency basis on a number of occasions starting in the 
1990s for symptoms including facial edema, difficulty 
swallowing, respiratory distress, hypotension, and 
generalized urticaria.  His symptoms followed ingestion of 
aspirin and several foods.  It was believed that he was 
allergic to ASA.  He was referred to a Medical Board.  The 
diagnosis was idiopathic anaphylaxis with requirement for 
continuous proximity to emergency medical facilities.  He was 
retired on permanent disability.  

The veteran underwent a VA medical examination in July 1994.  
At the time of the examination he reported that he was 
working.  Past medical history included allergy to aspirin, 
shellfish, and asparagus.  He was taking no medication.  He 
reported that his first symptoms occurred in November 1990 
after taking aspirin.  He felt hot, broke out in hives and 
was taken to the hospital where he was treated with 
Epinephrine and steroids for an anaphylactic reaction.  He 
reported another reaction with similar symptoms in 1992 after 
eating fish and asparagus soup and exerting himself.  He 
reported that testing was negative for allergic reaction to 
asparagus but he was told to avoid it in the future.  

In March 1993 after eating tuna and taco salad and then 
playing basketball the veteran had similar symptoms and was 
hospitalized for anaphylactic shock.  Subsequent allergy 
testing revealed an allergy to shellfish.  He reported that 
he had been carrying a bee sting anaphylaxis kit since 1993.  
Examination was negative.  The examiner offered a diagnosis 
of idiopathic anaphylaxis with three serious episodes since 
1990 requiring hospitalization with allergy to shellfish, 
aspirin and asparagus known and some correlation with 
exercise in close proximity to eating.  The examiner felt 
that this could happen to him again with other substances and 
similar activities.  

In his VA-9 the veteran reported that he had lost weight.  He 
also reported impairment of his lifestyle since he did not 
know what might cause an anaphylactic reaction. 

The veteran testified at a hearing at the RO in March 1995.  
He was scratching himself during the hearing.  The Hearing 
Officer noted for the record that he observed small scabs and 
red opened areas of skin on the veteran's arms.  There were 
similar areas on the forehead and on the abdomen.  The 
veteran testified that he had broken out every day.  He 
testified that he was constantly itching and he believed that 
heat in his workplace exacerbated his symptoms.  He stated 
that his arms itched the worst, and that his back itched 
every night.  

The veteran attributed the itching of his back to sweating.  
He reported that he had a "major episode" in October 1994 -
- while at work he started getting hot and noticed that he 
had a rash on his chest, midsection, legs and groin.  He also 
felt his tongue swelling.  The symptoms subsided after 15 to 
20 minutes but he had some redness for two to three days.  He 
did not use his anaphylaxis kit.  He testified that he would 
spend 12 hours a day at work without eating and added that he 
had lost 35 to 40 pounds since retiring.  He reported that he 
weighed 145 pounds and that his ideal weight was 160 pounds.  
He testified that he did not engage in recreational 
activities where he would be too far from medical facilities.  

VA conducted a dermatology examination of the veteran in 
April 1995.  The examiner reviewed the claims folder and 
summarized the veteran's history in service.  The examiner 
noted that the veteran had not had a prior dermatological 
evaluation.  The veteran reported that he was frequently 
getting hives and rashes on his hands, back and chest that 
itch.  The duration was said to be minutes to several hours.  
He claimed that his lower lip would also occasionally swell 
and he would sometimes feel hot.  He told the examiner that 
the symptoms would resolve without treatment.  He could not 
associate the symptoms with anything in particular.  He 
stated that the morning of the examination he had itchy 
rashes on his hands, chest and back, that were improving.  

On examination the veteran's weight was 150 pounds.  His 
height was 5'8."  Respirations and vital signs were 
reportedly normal.  There was no abnormality of the head, 
face or neck except for the skin.  The lungs were clear with 
no wheezing and normal breath sounds.  The rest of the 
examination was normal with the exception of the skin.  There 
were a few pinkish spots from one to three millimeters in 
diameter on the right forearm.  One was a slightly raised, 
"urticaria type hive."  There were also some irregular 
spots on the back and chest measuring one to two millimeters, 
and one spot on the right cheek.  There was some evidence of 
scratching done earlier by the patient.  There was no other 
evidence of skin abnormality and there was no loss of skin 
turgor or sensation.  

The impression was that the veteran was in good health.  
Examinations were normal except for a few areas of the 
pinkish appearing spots without bleeding, and a few scratch 
marks from itching.  The examiner stated that in his opinion, 
the veteran had an unexplained allergy to unidentified 
substances, which at the present would cause periodic hot 
flashes, itching sensation, hives and occasional swelling of 
the lower lip.  

While the veteran had documented allergies to aspirin, 
asparagus and shellfish it was felt that there were probably 
some unidentified substances causing similar problems.  The 
complaints were felt to be mild at present compared with the 
past as they would go away without treatment after a few 
hours.  There was no evidence of scarring, skin infection, or 
skin breakdown.  The itching was found to be mild and not 
disabling because it would occur only during exacerbations of 
the rash and hives.  During periods in between the patient 
would have no itching and no other problems or complaints.  
The examiner could not explain the atypical idiopathic 
allergic reaction.  

Another VA dermatology examination of the veteran was 
conducted in August 1997.  He reported emergency room 
evaluation at a private hospital for itching of the face, 
neck, torso, and arms.  He reportedly received intravenous 
fluids and antihistamine therapy.  He reported that he was 
referred to an allergist.  

The veteran described itching and aggravated urticaria with 
six episodes of significant symptoms since 1990.  He felt 
that he was having increased frequency and severity of 
symptoms.  He denied recent use of medication.  He reported 
that he used pseudo-ephedrine or some other antihistamines 
for mild symptoms experienced with recreational hiking.  He 
reported that he had not used the medications for more than 
six months.  His main complaint was mild migrating hives, 
most commonly affecting the upper extremity versus the torso 
with heat as an aggravating factor.  He reportedly had also 
experienced symptoms with exposure to cold water when working 
as a plumber.  He denied seasonal aggravation of pruritus or 
aggravation of pruritus with humidity.  He noted that he 
experienced episodic urticaria most commonly in the inner 
aspect of the upper extremities.  

On examination the veteran's stated height was 5'8" and his 
weight was 150 pounds.  He was in no distress.  He was 
observed to scratch the lower extremities and inner forearms 
numerous times throughout the course of the examination.  
There was mild anterior tibial and lateral upper arm 
excoriation.  There was no granulation, ulceration or 
scarring.  There was a slightly raised wheal at the inner 
aspect of the left upper arm measuring less than five 
millimeters.  The rest of the examination was negative.  The  
diagnosis was idiopathic urticaria, mild residuals.  There 
was no current clinical correlation of anaphylaxis.  

In July 1998 the veteran was asked to submit record release 
authorizations so that treatment records referred to during 
the August 1997 VA examination could be obtained.  None were 
subsequently received.  

Another VA examination was scheduled in October 1998 but a 
note from December 1998 indicates that the veteran failed to 
report and an effort to reschedule the examination failed.  
The appointment letter is not in the file.  A notation from 
January 1999 reads "No action. This review was ordered in 
error." 

The veteran's accredited representative submitted written 
argument in March 1999 requesting an award of a 30 percent 
evaluation.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21.  

A 10 percent evaluation is assigned for eczema where there is 
exfoliation, exudation or itching if involving an exposed 
surface or an extensive area.  A 30 percent evaluation is 
appropriate where there is constant itching or exudation, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is assigned where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the symptoms are especially 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  



The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §5107(a); Proscelle v. Derwinski, 2 Vet App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been adequately developed for the purpose of adjudicating the 
claim; no further assistance to the veteran in developing the 
facts pertinent to his claim is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  


While the record shows that the veteran missed an 
examination, it appears that such examination may have been 
ordered erroneously.  It is also unclear whether he was 
properly notified of the examination given that the 
appointment letter is not of record.  The Board does not feel 
that an additional examination is warranted, as three 
examinations have been conducted to date.  

The veteran's service connected disability is an idiopathic 
anaphylaxis or allergic reaction of unknown origin.  While in 
service severe anaphylactic reactions were manifested by 
difficulty swallowing, shock, and respiratory distress, there 
is no post service evidence of those symptoms.  The only 
ratable residual appears to be urticaria.  The disorder is 
accordingly properly rated by analogy to eczema.  It is 
contended that the veteran has met the criteria for a 30 
percent evaluation because he has constant itching.  The 
Board agrees.  

While the veteran has not shown large contiguous areas of 
skin lesions when evaluated, examiners have noted areas of 
excoriation and/or spots (including a few raised wheals) on 
the arms, legs, head/face, back and chest.  This is evidence 
that the lesions are widespread.  He has been also been 
observed scratching by examiners.  During the RO hearing the 
Hearing Officer saw lesions on the arms, forehead, and 
abdomen.  He was also observed scratching during the hearing.  
Lesions on a widespread area or exposed surface and itching 
constitute criteria for a 10 percent evaluation.  Also 
consistent with the 10 percent evaluation is the fact that 
skin symptoms were termed mild.  

Nonetheless the criteria for the 30 percent evaluation are 
disjunctive.  See also 38 C.F.R. § 4.21.  The veteran has 
presented credible evidence of constant itching.  To the 
extent that there is doubt as to whether the itching is 
actually constant or merely regular, that doubt is resolved 
in favor of the veteran.  In resolving doubt in favor of the 
veteran, the Board also took into consideration evidence of 
functional impairment including the veteran's inability to 
eat certain foods and his reluctance to engage in activities 
inconvenient to medical treatment facilities.  



The record does not support a higher evaluation of 50 
percent.  A 50 percent evaluation requires a showing 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations.  There has been no such showing.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's idiopathic anaphylaxis, 
rather than an increased rating where entitlement to 
compensation had been previously established.  Fenderson v. 
West, No. 96-947, slip op. at 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that a staged rating is not 
appropriate.  However, the Board finds that the record does 
support an initial rating of 30 percent in view of the 
apparent long standing alternating exacerbations and 
remissions of the appellant's dermatological disorder 
as described on the VA medical examination reports of record.

The appellant's idiopathic anaphylaxis has not rendered his 
disability picture unusual or exceptional in nature.  In this 
regard the Board notes that despite the fluctuating 
manifestations of idiopathic anaphylaxis, the veteran has 
reported that he is gainfully employed and he has reported no 
interference in his ability to maintain employment.  
Additionally, idiopathic anaphylaxis has not required 
frequent inpatient care.  The current 30 percent evaluation 
is adequate to compensate the appellant for the nature and 
extent of severity of his idiopathic anaphylaxis.  There is 
no basis upon which to predicate referral of his case to the 
Director of the VA Compensation and Pension Service for 
consideration of an evaluation in excess of 30 percent on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board finds that the 
evidentiary record supports a grant of an initial evaluation 
of 30 percent for idiopathic anaphylaxis effective from May 
18, 1994, with application of pertinent schedular criteria.


ORDER


Entitlement to an initial evaluation of 30 percent for 
idiopathic anaphylaxis is granted, subject to the laws and 
regulations pertaining to the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

